IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2677 Disciplinary Docket No 3
                                :
                Petitioner      :           No. 197 DB 2018
                                :
           v.                   :           Attorney Registration No. 17300
                                :
WILLIAM JAMES HELZLSOUER,       :           (Allegheny County)
                                :
                 Respondent     :




                                       ORDER

PER CURIAM
      AND NOW, this 23rd day of January, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, William James Helzlsouer is suspended

from the Bar of this Commonwealth for a period of one year and one day, and he shall

comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).